DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 04/20/2022 and 05/11/2022. Claims 1, 3-5, and 7 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-7 are currently pending.
Response to Arguments
Applicant's arguments filed 04/20/2022 and 05/11/2022 with respect to the rejection of claims 1-4 and 7 under 35 U.S.C. 112(b)  have been fully considered but they are not persuasive. See new rejection below.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 04/20/2022 and 05/11/2022, with respect to the rejection of claim 6 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see applicant’s arguments/remarks, filed on 04/20/2022 and 05/11/2022, with respect to the rejection(s) of claim(s) 1-3 and 5-6 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asakura and Maekawa et al US 2016/0273925 A1 as detailed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage, a map information provider, a guidance information creator, a guidance provider, a map display data creator, an object creator in claims 1-4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a storage, a map information provider, a guidance information creator, a guidance provider, a map display data creator, an object creator in claims 1-4 and 7” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura JP 2017 007572 A (The applicant has provided an English translation on 09/27/2021 upon which the examiner is relying, hence Asakura) in view of Maekawa et al US 2016/0273925 A1 (hence Maekawa).
In re claims 1, 5, and 6, Asakura discloses an automatic travel guidance device which combines a navigation control part and an automatic travel control part (Paragraph 0002) and teaches the following:
a storage unit storing first map information, and second map information (Paragraph 0032, the map navigation map 126 and the high-precision map 136) updating period thereof is different from the first map information with respect to at least a portion of a period of time (Paragraphs 0035, 0040, 0062, and 0065);
and a map information-providing unit providing map information by providing at least a portion of items to be provided by the first map information using the second map information in a case where the second map information had been updated based on newer information than the first map information at a time of providing the map information (Paragraph 0052, 0065)
However, Asakura doesn’t explicitly teach the following:
thereby providing map information which is the second map information that is visualized and on which the at least the portion of items is added
Nevertheless, Maekawa discloses a navigation device which performs guidance by using first map data containing first information and second map data containing second information which is not contained in the first map data, the coordinates of both of which overlap with each other (Paragraph 0003) and teaches the following:
thereby providing map information which is the second map information that is visualized and on which the at least the portion of items is added (Paragraphs 0029-0032)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Asakura reference to include overlapping first map data containing first information and second map data containing second information which is not contained in the first map data, as taught by Maekawa, in order to prevent a mismatch between guidance paths and roads displayed on a display device such that a user cannot comprehend the content displayed (Maekawa, Paragraph 0005).
In re claim 2, Asakura teaches the following:
wherein the first map information is map information for navigation having image information for providing driving guidance to a driver of a vehicle, and wherein the second map information is map information for autonomous driving having control information for autonomous driving of the vehicle (Paragraphs 0035, 0039-0040, and 0067)
In re claim 3, Asakura teaches the following:
wherein route guidance to a destination is comprised in the items, and wherein the map information-providing unit comprises: a guidance information-creating unit creating at least a portion of guidance information for the route guidance using the control information in the map information for autonomous driving; and a guidance unit performing the route guidance based on result of creation in the guidance information-creating unit (Fig.14 and Paragraphs 0068-0079)

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Maekawa as recited above and further in view of Cazzoli US 2019/0114921 A1 (hence Cazzoli).
In re claims 4 and 7, Asakura teaches the following:
wherein the map information-providing unit comprises: a map display data-creating unit creating display data for map for autonomous driving to visualize the control information in the map information for autonomous driving (Paragraphs 0028, 0062-0063) 
However, Asakura doesn’t explicitly teach the following:
an object-creating unit creating, using the control information, object information corresponding to at least a portion of non-included objects that are not included in the display data for map for autonomous driving out of image objects in the map information for navigation
Nevertheless, Cazzoli discloses presenting information within a vehicle and, more particularly, to providing visual indicators about occluded objects within an external environment (Paragraph 0001) and teaches the following:
an object-creating unit creating, using the control information, object information corresponding to at least a portion of non-included objects that are not included in the display data for map for autonomous driving out of image objects in the map information for navigation (Paragraphs 0050-0051, Fig.5)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Asakura reference to include displaying occluded object, as taught by Cazzoli, in order to improve a situational awareness of the environment (Cazzoli, Paragraph 0051).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669